         Case 1:17-cv-08594-LLS Document 177 Filed 07/29/19 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                      . , , ·•        -• .- , r '
                                                                          · ,,. · . : i--..
                                                                                                      .   ~
                                                                                              ~.t ..---..LLt .
                                                                                                              .,.,      ..-.Dl
                                                                                                                      .t.L:ll
                                                                                                                     pr·

SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------)(
MORETON BINN and MARISOL F, LLC,
                                                                      ~_;'~:~~~I~~:-~
                                                                      l
                     Plaintiffs,                                              17 CIVIL 8594 (LLS)

                 -against-                                                          JUDGMENT

BRUCE T. BERNSTEIN, RICHARD K. ABBE,
ANDREW D. PERLMAN, SALVATORE
GIARDINA, ANDREW R. HEYER, DONALD
E. STOUT, JOHN ENGELMAN, and FORM
HOLDINGS CORP.,
                      Defendants.
-----------------------------------------------------------)(

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated May 21, 2019, and the Order dated July 23, 2019,

Defendants' motion for summary judgment (Dkt. No. 102) is granted; Plaintiffs' cross-motion

for summary judgment (Dkt. No. 112) is denied; the motion for oral argument (Dkt. No. 108) is

denied; Plaintiffs' application for a preliminary injunction is denied and the temporary

restraining order (Dkt. No. 142) is vacated.

Dated: New York, New York
          July 29, 2019




                                                                 B·




                                                                  THIS DOCUMENT
                                                                  ON THE DOCKET ON
                                                                                                    WA~D
                                                                                                      L-1f UJ1 9
